261 F.2d 834
DOWELL, INCORPORATED, et al., Appellants,v.J. B. LYONS et al., Appellees.
No. 13525.
United States Court of Appeals Sixth Circuit.
Dec. 11, 1958.

H. R. Wilhoit, Grayson, Ky., James H. Hanes, Tulsa, Okl., for appellants.
Virgil H. Redwine, Sandy Hook, Ky., J. W. McKenzie, Ashland, Ky., for appellees.
Before MARTIN and MILLER, Circuit Judges, and GOURLEY, District Judge.
PER CURIAM.


1
This is an action based on negligence tried by the Court without jury in which judgment was entered for the Plaintiff.


2
The above cause came on to be heard on the record, the briefs of the parties and the oral argnment of counsel, and the Court being duly advised;


3
Now, therefore, it appearing that the Findings of Fact and Conclusions of Law are supported by substantial evidence and are not clearly erroneous;


4
It is ordered, adjudged and decreed that the judgment of the District Court is affirmed.